[Cite as State ex rel. Gooden v. Kagel, 138 Ohio St. 3d 343, 2014-Ohio-869.]




    THE STATE EX REL. GOODEN, APPELLANT, v. KAGEL, CLERK, APPELLEE.
  [Cite as State ex rel. Gooden v. Kagel, 138 Ohio St. 3d 343, 2014-Ohio-869.]
Mandamus—R.C. 2969.25—Failure to attach required affidavits to petition is a
          fatal defect—Judgment denying writ affirmed.
    (No. 2013-1159—Submitted January 7, 2013—Decided March 13, 2014.)
      APPEAL from the Court of Appeals for Marion County, No. 9-13-0021.
                                 ____________________
          Per Curiam.
          {¶ 1} This is an appeal from the denial of a petition for a writ of
mandamus that sought public records. Because appellant, Martine Gooden, failed
to file the required supporting documents with his petition and because he failed
to prove that the documents he sought were within the possession or control of
appellee, Julie Kagel, Marion County Clerk of Courts, we affirm.
                                            Facts
          {¶ 2} On April 24, 2006, Gooden was ordered to pay restitution to
several victims as part of his sentence for a criminal conviction. In his petition for
a writ of mandamus, Gooden claimed that despite several requests, Kagel had
failed to provide to him certified copies of the victim-loss statement for each
victim.
          {¶ 3} Gooden also claimed that the sentencing court failed to provide
any creditable documentation of the victims’ loss, which he asserted was
“essential evidence that could sustain the judgment.” He averred that he had
repeatedly filed requests with Kagel seeking certified copies of the victim-loss
statements from his criminal case but that Kagel had denied access to them.
          {¶ 4} The Third District Court of Appeals issued an alternative writ
ordering Kagel to respond to the complaint. Kagel responded that she was not
                            SUPREME COURT OF OHIO




and had never been in possession of the documents Gooden was seeking. She
also pointed out that Gooden appeared to be challenging the order for restitution,
which could have been addressed in the direct appeal of his conviction.
       {¶ 5} The court of appeals found that Gooden had not filed the
documentation required by R.C. 2969.25 with his petition for a writ of mandamus.
The court further found that Gooden had failed to attach any proof of his requests
for the victim-loss statements or of Kagel’s denial of those requests. The court
also noted that Kagel had stated that victim-loss statements were not filed as part
of any record related to Gooden in her custody and that Gooden had failed to
point to a docket notation or other evidence that such statements had been filed.
The court of appeals then held that Gooden had made only an unsubstantiated
averment that the documents existed. For these reasons, the court dismissed the
petition for a writ of mandamus.
                                   Legal Analysis
       {¶ 6} “Mandamus is the appropriate remedy to compel compliance with
R.C. 149.43, Ohio’s Public Records Act.” State ex rel. Physicians Commt. for
Responsible Medicine v. Ohio State Univ. Bd. of Trustees, 108 Ohio St. 3d 288,
2006-Ohio-903, 843 N.E.2d 174, ¶ 6; R.C. 149.43(C)(1). However, unlike in
other mandamus cases, “ ‘[r]elators in public-records mandamus cases need not
establish the lack of an adequate remedy in the ordinary course of law.’ ” State ex
rel. Data Trace Information Servs., L.L.C. v. Cuyahoga Cty. Fiscal Officer, 131
Ohio St. 3d 255, 2012-Ohio-753, 963 N.E.2d 1288, ¶ 25, quoting State ex rel. Am.
Civ. Liberties Union of Ohio, Inc. v. Cuyahoga Cty. Bd. of Commrs., 128 Ohio
St.3d 256, 2011-Ohio-625, 943 N.E.2d 553, ¶ 24. Therefore, insofar as Gooden
wants to obtain public documents, he correctly filed an action in mandamus.
       {¶ 7} However, R.C. 2969.25(C)(1) requires that an inmate who seeks
waiver of the filing fees in an action, as Gooden requested, file both a waiver and
an affidavit of indigence containing a statement of his balance in his inmate



                                         2
                               January Term, 2014




account and a statement of his assets. Gooden failed to meet the requirements of
R.C. 2969.25 because he failed to attach a statement of his inmate account as
required by R.C. 2969.25(C).
       {¶ 8} Moreover, Gooden has provided no evidence that any victim-loss
statements were submitted to the clerk in his case. Therefore, because he has
failed to prove by clear and convincing evidence that the victim-loss statements
he requested even existed, he cannot show that Kagel had a legal duty to produce
them. State ex rel. McCaffrey v. Mahoning Cty. Prosecutor’s Office, 133 Ohio
St.3d 139, 2012-Ohio-4246, 976 N.E.2d 877, ¶ 26.
       {¶ 9} The court of appeals properly held that Gooden was not entitled to
a writ of mandamus because he failed to meet the requirements of R.C. 2969.25
and because he failed to show that the victim-loss statements that he requested
existed. Accordingly, we affirm the judgment of the court of appeals dismissing
the petition for a writ of mandamus.
                                                             Judgment affirmed.
       O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                            ____________________
       Martine P. Gooden, pro se.
                         _________________________




                                       3